Citation Nr: 1231686	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  10-23 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus type II.


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from November 1965 to November 1968 and from July 1970 to August 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision which granted the Veteran's  claim of service for diabetes mellitus, type II, and assigned a disability rating of 20 percent effective December 26, 2007.  The Veteran appeals for a higher initial evaluation.

The Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After having carefully reviewed the record and considered this matter, as set forth below, the Board believes that the Veteran's claim must be remanded for further development.

The Veteran underwent an examination in October 2008 for purposes of developing his service connection claim for diabetes mellitus type II.  At that time, he was found to take insulin injections twice a day, and was not directed to restrict physical activity.  See Department of the Army diabetes mellitus examination, page 1.  Since the examination, the Veteran has indicated that he has had to increase the number of times per day that he must check his blood sugar and inject himself with insulin.  See Notice of Disagreement dated March 30, 2009.  He also indicated that he does not always have full feeling in his feet, and that for this reason, he must restrict his physical activities.  Id.  

Although the mere passage of time is insufficient to require a new VA examination, the Court has held that where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately determine the current state of the disability, the VA must provide a new examination.  
See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In the instant case, the most recent medical evidence in the Veteran's claim files, both virtual and physical, is the diabetes examination conducted in October 2008.  Given the Veteran's statements regarding regulation of activities, the Board believes the Veteran's claim for a higher initial rating for diabetes mellitus type II should be remanded so that the Veteran may undergo another  examination.  This examination request should be effectuated pursuant to controlling provisions dealing with Veterans who live outside the United States.  (The Veteran resides in Germany.)

Additionally, the Board notes that the medical evidence contained in the claims folder may not be complete.  The March 2009 rating decision and the April 2010 SOC indicate that consideration was made of treatment reports from Landstuhl RMC dated from August 25, 2005, to August 29, 2005.  After reviewing the claims file, the Board observes that the only records from Landstuhl RMC in evidence are dated on August 29, 2005.  If there are additional records from this treatment provider considered by the RO, they need to be obtained and associated with the Veteran's claims file.  

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1. The RO/AMC should contact the Veteran and request that he identify any additional medical treatment he has received for diabetes mellitus type II since December 2007.  The RO/AMC should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not already in the record on appeal.  The RO/AMC should obtain any outstanding copies of the Landstuhl RMC medical records referenced in the March 2009 rating decision.  The specific records are from August 25, 2005 to August 29, 2005.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.  

2. When the above has been accomplished, the RO/AMC should provide the Veteran with an examination to determine the nature and extent of his service-connected type II diabetes mellitus. The examination must be conducted in accordance with the applicable worksheet for VA Diabetes Mellitus Examinations.  It should be noted that the Veteran resides outside the United States and appropriate measures should be followed to ensure that he receives an adequate examination.  

3. Following the completion of the foregoing, and after undertaking any other development it deems necessary, the RO/AMC should review the Veteran's entire record, and readjudicate the Veteran's initial rating claim.  If the claim is denied, the RO/AMC should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


